DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1 – 2 and 4 – 20 are pending and have been examined.  
Response to Amendments
In the reply filed 7/13/2022, claims 1, 11 and 20 were amended. Claim 3 was canceled. Accordingly, claims 1 – 2 and 4 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 2 and 4 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner respectfully disagrees with applicant’s arguments on pages 8-9, that prior art does not teach, the predicting using the machine learning model, further comprising (Virtuoso [Col. 10 lines 30 – 34]: For example, machine learning techniques may be applied by resource planner 330 to generate a query estimation model that can be applied to the features of a received query to determine the number/configuration of resources, in one embodiment.): generating a prediction that allocation of additional virtual warehouses is not needed based on the query executing in a particular period of time that is a same execution time as one virtual warehouse being utilized to execute the query or a X+1 number of virtual warehouses being utilized to execute the query (Virtuoso [Col. 13 line 61 – Col. 14 line 5]: Table partition predictor 750 may provide predicted table partitions to planner optimizer 730 which may develop a plan to perform the query (e.g., including performing pruning as discussed below with regard to FIG. 9).  The plan may be provided to execution instruction generator 740, which may provide query execution instructions 704 to perform operations including operations that access predicted partitions, in some embodiments.  Note that query engine 624 as illustrated in FIG. 7 could be implemented in other database systems (e.g., other data warehouse systems, distributed data processing systems, or database systems--distributed or not-distributed), in various embodiments.). Therefore, examiner is not persuaded.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 2 and 4 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claim recited limitations are “one virtual warehouse being utilized to execute the query OR X + 1 number of virtual warehouse being utilized to execute the query”. The phrase “OR” makes broadest reasonable interpretation indefinite. Additionally, what is “X + 1” as recited in the claims. Applicant’s original specification does not describe the limitations clearly. Applicant may amend the claims to clarify what “X + 1” is or what they are trying to accomplish by reciting “X+1”. All amendments should be done based on original specification.
Also, the independent claim recited “additional virtual warehouse is not needed,” makes the claim indefinite. Further amendments are needed to clarify the claim language. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 and 4 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arye et al., U.S. Patent Application Publication No. 2021/0034598 (Hereinafter “Arye”), and further in view of Virtuoso et al., U.S. Patent No. 10,909,114 (Hereinafter “Virtuoso”).
Regarding claim 1, Arye teaches, a system, comprising:
at least one hardware processor; and at least one memory storing instructions that cause the at least one hardware processor to perform operations comprising (Arye [0046]: The example system 400 includes a (computer/hardware) processor 408 and a memory 409.):
receiving a query directed to a set of source tables, each source table organized into a set of micro-partitions (Arye [0068]: The data store 145 may store records in a standard database table that stores data in one or more files using conventional techniques used by relational database systems.  The data store 145 may also store data in a partitioned database table referred to as a hypertable.  A hypertable is a partitioned database table that provides an interface of a single continuous table--represented by a virtual view--such that a requestor can query it via a database query language such as SQL.  This hypertable may also be known as a parent table, partitioned table, or the like.  A hypertable may be defined with a standard schema with attributes (or fields or column) names and types, with at least a time attribute specifying a time value.  The hypertable is partitioned along a set of dimension attributes including the time attributes and zero or more other dimension attributes (sometimes referred to as the hypertable's "space" attributes).  These dimension attributes on which the hypertable is partitioned are also referred to as "partitioning key(s)", "partition key(s)", or "partitioning fields." A hypertable may be created using a standard SQL command for creating a database table.  Furthermore, queries to the hypertable may be made using database queries, for example, SQL queries.);
determining a set of metadata, the set of metadata comprising table metadata, query metadata, and historical data related to the query (Arye [0060]: In some embodiments, the second representation also stores metadata about the values inside the compressed arrays.  This metadata can be used for various query optimizations.  For example, at query time, the metadata can be used to exclude all the data in the entire compressed row based on the predicates specified in the query if the metadata indicates that no value matches the predicate, which would enable the query engine to avoid decompressing the data in order to determine there is no match.);
Arye does not clearly teach, predicting, using a machine learning model, an indicator of an amount of computing resources for executing the query based at least in part on the set of metadata; However, Virtuoso [Col. 2, lines 47 – 58] teaches, “In various embodiments, a partitioning scheme for a database table may be used to predict the partitions of database table without accessing static metadata that describes the partitions (e.g., what range of values in one or more columns is within a partition).  In this way, predicted partitions may be dynamically identified according to the partitioning scheme, increasing the performance of a query engine or other system that performs queries to a database table so that the appropriate partitions for the database query can be identified without scanning and/or evaluating metadata describing table partitions, in some embodiments.”
comprising the table metadata (Virtuoso [Col. 2 line 57]: metadata describing table partitions), the query metadata (Virtuoso [Col. 11 lines 40 – 41]: managed query service 270 may implement its own metadata store), and the historical data related to the query (Virtuoso [Col. 11 line 58]: query history), the amount of computing resources comprising a number of virtual warehouses predicted to execute the query (Virtuoso [Col. 2 lines 51 – 63]: In this way, predicted partitions may be dynamically identified according to the partitioning scheme, increasing the performance of a query engine or other system that performs queries to a database table so that the appropriate partitions for the database query can be identified without scanning and/or evaluating metadata describing table partitions, in some embodiments.  Additionally, the partitioning scheme may automatically account for additional partitions of data as they are added to the database table without requiring an explicit request (e.g., from a user to update metadata) and saving storage space that would otherwise be used to maintain the partition metadata, in some embodiments.), the predicting using the machine learning model, further comprising (Virtuoso [Col. 10 lines 30 – 34]: For example, machine learning techniques may be applied by resource planner 330 to generate a query estimation model that can be applied to the features of a received query to determine the number/configuration of resources, in one embodiment.):
generating a prediction that allocation of additional virtual warehouses is not needed based on the query executing in a particular period of time that is a same execution time as one virtual warehouse being utilized to execute the query or a X+1 number of virtual warehouses being utilized to execute the query (Virtuoso [Col. 13 line 61 – Col. 14 line 5]: Table partition predictor 750 may provide predicted table partitions to planner optimizer 730 which may develop a plan to perform the query (e.g., including performing pruning as discussed below with regard to FIG. 9).  The plan may be provided to execution instruction generator 740, which may provide query execution instructions 704 to perform operations including operations that access predicted partitions, in some embodiments.  Note that query engine 624 as illustrated in FIG. 7 could be implemented in other database systems (e.g., other data warehouse systems, distributed data processing systems, or database systems--distributed or not-distributed), in various embodiments.);
generating a query plan for executing the query based at least in part on the predicted indicator of the amount of computing resources; and executing the query based at least in part on the query plan (Virtuoso [Col. 13 lines 3 – 4]: Query engine 624 may generate and execute a query plan for query 602, in some embodiments.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Arye et al. to the Viruoso’s system by adding the feature of query plan. The references (Arye and Viruoso) teach features that are analogous art and they are directed to the same field of endeavor, such as data queries. Ordinary skilled artisan would have been motivated to do so to provide Arye’s system with enhanced query execution (See Viruoso [Abstract], [Col. 2, lines 47 – 58], [Col. 13 lines 3 – 4]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the system of claim 1, wherein the operations further comprise: 
analyzing the query against, the historical data related to the query to determine whether a previous query, being a same query as the query, has been executed at a previous time prior to receiving the query; and in response to the query not being executed at the previous time, analyzing global history information of previous queries, the global history information comprising query execution times of the previous queries and corresponding computing resources utilized to execute the previous queries (Virtuoso [Col. 10 lines 12 – 17]: In at least some embodiments, managed query service control plane 320 may maintain (in an internal data store or as part of a data set in an external data store, such as in one of data storage service(s) 230), query history, favorite queries, or query execution logs, and other managed query service historical data.). 
Regarding claim 4, the system of claim 1, wherein processing, using the machine learning model, at least the set of metadata comprises:
providing the set of metadata as input data to the machine learning model (Arye [0060]: In some embodiments, the second representation also stores metadata about the values inside the compressed arrays.  This metadata can be used for various query optimizations.  For example, at query time, the metadata can be used to exclude all the data in the entire compressed row based on the predicates specified in the query if the metadata indicates that no value matches the predicate, which would enable the query engine to avoid decompressing the data in order to determine there is no match.);
running the machine learning model to generate a value indicating the amount of computing resources for executing the query, the value corresponding to a prediction of the amount of computing resources to utilize for executing the query in an execution platform (Arye [0136]: This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer appropriate views.); and
providing the value indicating the amount of computing resources to a query compiler to utilize when generating the query plan (Arye [0156]: Accordingly, the complete query plan is generated by the first node and sent to nodes that are determined to store chunks processed by the query.  The remaining nodes that receive the query plan (or some portion thereof) simply execute the received query plan without having to generate a portion of the query plan.).
Regarding claim 5, the system of claim 4, wherein running the machine learning model further comprises: 
receiving the input data at an input layer of the machine learning model (Arye [0253]: Alternatively, different partitioning policies may use the same mapping function (or sets of instructions) but pass different parameter values as input.);
forwarding, from the input layer, at least the received input data to a hidden layer of the machine learning model; applying, by the hidden layer, an activation function to the received input data to generate first output data, the first output data being received by an output layer of the machine learning model; and applying, by the output layer, a second activation function to the first output data (Arye [0063]: A determination is made whether an input record should be stored in a new chunk or an existing chunk.  For each new chunk being created, sets of values corresponding to each dimension attribute are determined and the new chunk is created for storing the input record.  The hypertable is updated by storing the input record in the new chunk.  The data stored in the updated hypertable is processed in response to subsequent queries that identify the hypertable.).
Regarding claim 6, the system of claim 1, wherein predicting, using the machine learning model, the indicator of the amount of computing resources for executing the query based at least in part on the set of metadata further comprises:
generating a prediction for allocation of a number of additional virtual warehouses for executing the query, the number of additional virtual warehouse being a parallelization limit, the parallelization limit comprising a particular number of virtual warehouses when an execution time of query no longer decreases in time (Arye [0290]: In time-series workloads, writes are typically made to recent time intervals, rather than distributed across many old ones.  This allows the database system 110 to efficiently write batch inserts to a small number of tables as opposed to performing many small writes across one giant table.  Further, the database systems' clustered architecture also takes advantage of time-series workloads to recent time intervals, in order to parallelize writes across many servers and/or disks to further support high data ingest rates.).
Regarding claim 7, the system of claim 5, wherein the operations further comprise: providing second output data of the second activation function as the prediction of the amount of computing resources to utilize for executing the query' in an execution platform (Arye [0053]: In some embodiments, this single row in the second representation is stored in the same database table as the set of rows in the first representation, while in other embodiments this single row is stored in a second database table.  In other embodiments, either this first database table, this second database table, or both, are stored as a partitioned database table.).
Regarding claim 8, the system of claim 4, wherein the operations further comprise: retrieving global query metadata from a database, the global query metadata comprising information of queries that were previously executed; and providing the global query metadata as second input data to the machine learning model (Arye [0060]: In some embodiments, the second representation also stores metadata about the values inside the compressed arrays.  This metadata can be used for various query optimizations.  For example, at query time, the metadata can be used to exclude all the data in the entire compressed row based on the predicates specified in the query if the metadata indicates that no value matches the predicate, which would enable the query engine to avoid decompressing the data in order to determine there is no match.).
Regarding claim 9, the system of claim 8, wherein the operations further comprise:
determining that the retrieved global query metadata includes a threshold amount of new data since a previous time that the machine learning model was trained using a previous set of global query metadata; training the machine learning model based at least in part on the retrieved global query' metadata; and deploying the trained machine learning model as a new machine learning model to predict the indicator of the amount of computing resources for executing the query (Arye [0071]: In some embodiments, the database system 110 is comprised of one or more database system nodes (also referred to as database servers or just servers) that are connected over a network.  Each node may include the same or similar components from FIG. 1, such as a query processor 130, metadata store 140, and data store 145.  The details of a database system node are described in FIG. 2.  The metadata store 140 stores metadata describing the data stored in the data store 145 including descriptions of various hypertables and standard non-partitioned tables.  The description includes various attributes of each table, the description of various chunks of a hypertable, and so on.  The query processor 130 receives and processes queries as further described herein.).
Regarding claim 10, the system of claim 1, wherein predicting the indicator of the amount of computing resources for executing the query' is further based on an expert system including a set of rules, the set of rules emulating a decision making of a human, the set of rules utilizing information stored in a knowledge base (Virtuoso [Col. 13 lines 28 – 37]: Analyzer 720 may perform validations (e.g., check for syntax or other query rules, such as invalid table names), and other preparation operations for initial plan generation, in some embodiments.  Analyzer 720 may provide the initial plan to planner/optimizer 730 and table partition predictor 750.  Planner optimizer 730 may perform operation identification and rearrangements of the plan according to specific rules that optimize query performance (e.g., based on cost estimates of different query plans).).
Regarding claim 11, Arye teaches, a method comprising:
receiving, by one or more processors  (Arye [0046]: The example system 400 includes a (computer/hardware) processor 408 and a memory 409.), a query directed to a set of source tables, each source table organized into a set of micro-partitions (Arye [0068]: The data store 145 may store records in a standard database table that stores data in one or more files using conventional techniques used by relational database systems.  The data store 145 may also store data in a partitioned database table referred to as a hypertable.  A hypertable is a partitioned database table that provides an interface of a single continuous table--represented by a virtual view--such that a requestor can query it via a database query language such as SQL.  This hypertable may also be known as a parent table, partitioned table, or the like.  A hypertable may be defined with a standard schema with attributes (or fields or column) names and types, with at least a time attribute specifying a time value.  The hypertable is partitioned along a set of dimension attributes including the time attributes and zero or more other dimension attributes (sometimes referred to as the hypertable's "space" attributes).  These dimension attributes on which the hypertable is partitioned are also referred to as "partitioning key(s)", "partition key(s)", or "partitioning fields." A hypertable may be created using a standard SQL command for creating a database table.  Furthermore, queries to the hypertable may be made using database queries, for example, SQL queries.),
determining a set of metadata, the set of metadata comprising table metadata, query metadata, and historical data related to the query (Arye [0060]: In some embodiments, the second representation also stores metadata about the values inside the compressed arrays.  This metadata can be used for various query optimizations.  For example, at query time, the metadata can be used to exclude all the data in the entire compressed row based on the predicates specified in the query if the metadata indicates that no value matches the predicate, which would enable the query engine to avoid decompressing the data in order to determine there is no match.);
Arye does not clearly teach, predicting, using a machine learning model, an indicator of an amount of computing resources for executing the query' based at least in part on the set of metadata; However, Virtuoso [Col. 2, lines 47 – 58] teaches, “In various embodiments, a partitioning scheme for a database table may be used to predict the partitions of database table without accessing static metadata that describes the partitions (e.g., what range of values in one or more columns is within a partition).  In this way, predicted partitions may be dynamically identified according to the partitioning scheme, increasing the performance of a query engine or other system that performs queries to a database table so that the appropriate partitions for the database query can be identified without scanning and/or evaluating metadata describing table partitions, in some embodiments.”
comprising the table metadata (Virtuoso [Col. 2 line 57]: metadata describing table partitions), the query metadata (Virtuoso [Col. 11 lines 40 – 41]: managed query service 270 may implement its own metadata store), and the historical data related to the query (Virtuoso [Col. 11 line 58]: query history), the amount of computing resources comprising a number of virtual warehouses predicted to execute the query (Virtuoso [Col. 2 lines 51 – 63]: In this way, predicted partitions may be dynamically identified according to the partitioning scheme, increasing the performance of a query engine or other system that performs queries to a database table so that the appropriate partitions for the database query can be identified without scanning and/or evaluating metadata describing table partitions, in some embodiments.  Additionally, the partitioning scheme may automatically account for additional partitions of data as they are added to the database table without requiring an explicit request (e.g., from a user to update metadata) and saving storage space that would otherwise be used to maintain the partition metadata, in some embodiments.), the predicting using the machine learning model, further comprising (Virtuoso [Col. 10 lines 30 – 34]: For example, machine learning techniques may be applied by resource planner 330 to generate a query estimation model that can be applied to the features of a received query to determine the number/configuration of resources, in one embodiment.):
generating a prediction that allocation of additional virtual warehouses is not needed based on the query executing in a particular period of time that is a same execution time as one virtual warehouse being utilized to execute the query or a X+1 number of virtual warehouses being utilized to execute the query (Virtuoso [Col. 13 line 61 – Col. 14 line 5]: Table partition predictor 750 may provide predicted table partitions to planner optimizer 730 which may develop a plan to perform the query (e.g., including performing pruning as discussed below with regard to FIG. 9).  The plan may be provided to execution instruction generator 740, which may provide query execution instructions 704 to perform operations including operations that access predicted partitions, in some embodiments.  Note that query engine 624 as illustrated in FIG. 7 could be implemented in other database systems (e.g., other data warehouse systems, distributed data processing systems, or database systems--distributed or not-distributed), in various embodiments.);
generating a query plan for executing the query based at least in part on the predicted indicator of the amount of computing resources; and executing the query' based at least in part on the query plan. (Virtuoso [Col. 13 lines 3 – 4]: Query engine 624 may generate and execute a query plan for query 602, in some embodiments.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Arye et al. to the Viruoso’s system by adding the feature of query plan. The references (Arye and Viruoso) teach features that are analogous art and they are directed to the same field of endeavor, such as data queries. Ordinary skilled artisan would have been motivated to do so to provide Arye’s system with enhanced query execution (See Viruoso [Abstract], [Col. 2, lines 47 – 58], [Col. 13 lines 3 – 4]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 12, the method of claim 11, further comprising:
analyzing the query against the historical data related to the query to determine whether a previous query, being a same query as the query, has been executed at a previous time prior to receiving the query (Virtuoso [Col. 10 lines 12 – 17]: In at least some embodiments, managed query service control plane 320 may maintain (in an internal data store or as part of a data set in an external data store, such as in one of data storage service(s) 230), query history, favorite queries, or query execution logs, and other managed query service historical data.).
Regarding claim 13, the method of claim 12, further comprising:
in response to the query not being executed at the previous time, analyzing global history information of previous queries, the global history' information comprising query' execution times of the previous queries and corresponding computing resources utilized to execute the previous queries (Virtuoso [Col. 10 lines 12 – 17]: In at least some embodiments, managed query service control plane 320 may maintain (in an internal data store or as part of a data set in an external data store, such as in one of data storage service(s) 230), query history, favorite queries, or query execution logs, and other managed query service historical data.).
Regarding claim 14, the method of claim 11, wherein processing, using the machine learning model, at least the set of metadata comprises:
providing the set of metadata as input data to the machine learning model (Arye [0060]: In some embodiments, the second representation also stores metadata about the values inside the compressed arrays.  This metadata can be used for various query optimizations.  For example, at query time, the metadata can be used to exclude all the data in the entire compressed row based on the predicates specified in the query if the metadata indicates that no value matches the predicate, which would enable the query engine to avoid decompressing the data in order to determine there is no match.);
running the machine learning model to generate a value indicating the amount of computing resources for executing the query, the value corresponding to a prediction of the amount of computing resources to utilize for executing the query' in an execution platform (Arye [0136]: This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer appropriate views.); and
providing the value indicating the amount of computing resources to a query compiler to utilize when generating the query plan (Arye [0156]: Accordingly, the complete query plan is generated by the first node and sent to nodes that are determined to store chunks processed by the query.  The remaining nodes that receive the query plan (or some portion thereof) simply execute the received query plan without having to generate a portion of the query plan.).
Regarding claim 15, the method of claim 14, wherein running the machine learning model further comprises:
receiving the input data at an input layer of the machine learning model (Arye [0253]: Alternatively, different partitioning policies may use the same mapping function (or sets of instructions) but pass different parameter values as input.).
Regarding claim 16, the method of claim 15, further comprising:
forwarding, from the input layer, at least the received input data to a hidden layer of the machine learning model; applying, by the hidden layer, an activation function to the received input, data to generate first output data, the first output data being received by an output layer of the machine learning model; and applying, by the output layer, a second activation function to the first output data  (Arye [0072]: The database system 110 may be connected to requesters issuing database queries to the database system 110.  A requestor may be any source of the database queries, for example, a client device 120, a webserver, application server, user workstation, or a server or machine that is sending the query on behalf on another origin (e.g., an intermediate server or middleware layer acting as a queue, buffer, or router such as for INSERTS, or an application acting on behalf of another system or user).).
Regarding claim 17, the method of claim 16, further comprising;
providing second output data of the second activation function as the prediction of the amount of computing resources to utilize for executing the query' in an execution platform (Arye [0053]: In some embodiments, this single row in the second representation is stored in the same database table as the set of rows in the first representation, while in other embodiments this single row is stored in a second database table.  In other embodiments, either this first database table, this second database table, or both, are stored as a partitioned database table.).
Regarding claim 18, the method of claim 14, further comprising;
retrieving global query metadata from a database, the global query metadata comprising information of queries that were previously executed, and providing the global query metadata as second input data to the machine learning model (Arye [0060]: In some embodiments, the second representation also stores metadata about the values inside the compressed arrays.  This metadata can be used for various query optimizations.  For example, at query time, the metadata can be used to exclude all the data in the entire compressed row based on the predicates specified in the query if the metadata indicates that no value matches the predicate, which would enable the query engine to avoid decompressing the data in order to determine there is no match.).
Regarding claim 19, the method of claim 18, further comprising:
determining that the retrieved global query' metadata includes a threshold amount of new data since a previous time that the machine learning model was trained using a previous set of global query metadata; training the machine learning model based at least in part on the retrieved global query metadata; and deploying the trained machine learning model as a new machine learning model to predict the indicator of the amount of computing resources for executing the query  (Arye [0071]: In some embodiments, the database system 110 is comprised of one or more database system nodes (also referred to as database servers or just servers) that are connected over a network.  Each node may include the same or similar components from FIG. 1, such as a query processor 130, metadata store 140, and data store 145.  The details of a database system node are described in FIG. 2.  The metadata store 140 stores metadata describing the data stored in the data store 145 including descriptions of various hypertables and standard non-partitioned tables.  The description includes various attributes of each table, the description of various chunks of a hypertable, and so on.  The query processor 130 receives and processes queries as further described herein.).
Regarding claim 20, Arye teaches, a non-transitory computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising (Arye [0046]: The example system 400 includes a (computer/hardware) processor 408 and a memory 409.):
receiving a query directed to a set of source tables, each source table organized into a set of micro-partitions (Arye [0068]: The data store 145 may store records in a standard database table that stores data in one or more files using conventional techniques used by relational database systems.  The data store 145 may also store data in a partitioned database table referred to as a hypertable.  A hypertable is a partitioned database table that provides an interface of a single continuous table--represented by a virtual view--such that a requestor can query it via a database query language such as SQL.  This hypertable may also be known as a parent table, partitioned table, or the like.  A hypertable may be defined with a standard schema with attributes (or fields or column) names and types, with at least a time attribute specifying a time value.  The hypertable is partitioned along a set of dimension attributes including the time attributes and zero or more other dimension attributes (sometimes referred to as the hypertable's "space" attributes).  These dimension attributes on which the hypertable is partitioned are also referred to as "partitioning key(s)", "partition key(s)", or "partitioning fields." A hypertable may be created using a standard SQL command for creating a database table.  Furthermore, queries to the hypertable may be made using database queries, for example, SQL queries.);
determining a set of metadata, the set of metadata comprising table metadata, query metadata, and historical data related to the query  (Arye [0060]: In some embodiments, the second representation also stores metadata about the values inside the compressed arrays.  This metadata can be used for various query optimizations.  For example, at query time, the metadata can be used to exclude all the data in the entire compressed row based on the predicates specified in the query if the metadata indicates that no value matches the predicate, which would enable the query engine to avoid decompressing the data in order to determine there is no match.);
Arye does not clearly teach, predicting, using a machine learning model, an indicator of an amount of computing resources for executing the query based at least in part on the set of metadata; However, Virtuoso [Col. 2, lines 47 – 58] teaches, “In various embodiments, a partitioning scheme for a database table may be used to predict the partitions of database table without accessing static metadata that describes the partitions (e.g., what range of values in one or more columns is within a partition).  In this way, predicted partitions may be dynamically identified according to the partitioning scheme, increasing the performance of a query engine or other system that performs queries to a database table so that the appropriate partitions for the database query can be identified without scanning and/or evaluating metadata describing table partitions, in some embodiments.”
comprising the table metadata (Virtuoso [Col. 2 line 57]: metadata describing table partitions), the query metadata (Virtuoso [Col. 11 lines 40 – 41]: managed query service 270 may implement its own metadata store), and the historical data related to the query (Virtuoso [Col. 11 line 58]: query history), the amount of computing resources comprising a number of virtual warehouses predicted to execute the query (Virtuoso [Col. 2 lines 51 – 63]: In this way, predicted partitions may be dynamically identified according to the partitioning scheme, increasing the performance of a query engine or other system that performs queries to a database table so that the appropriate partitions for the database query can be identified without scanning and/or evaluating metadata describing table partitions, in some embodiments.  Additionally, the partitioning scheme may automatically account for additional partitions of data as they are added to the database table without requiring an explicit request (e.g., from a user to update metadata) and saving storage space that would otherwise be used to maintain the partition metadata, in some embodiments.), the predicting using the machine learning model, further comprising (Virtuoso [Col. 10 lines 30 – 34]: For example, machine learning techniques may be applied by resource planner 330 to generate a query estimation model that can be applied to the features of a received query to determine the number/configuration of resources, in one embodiment.):
generating a prediction that allocation of additional virtual warehouses is not needed based on the query executing in a particular period of time that is a same execution time as one virtual warehouse being utilized to execute the query or a X+1 number of virtual warehouses being utilized to execute the query (Virtuoso [Col. 13 line 61 – Col. 14 line 5]: Table partition predictor 750 may provide predicted table partitions to planner optimizer 730 which may develop a plan to perform the query (e.g., including performing pruning as discussed below with regard to FIG. 9).  The plan may be provided to execution instruction generator 740, which may provide query execution instructions 704 to perform operations including operations that access predicted partitions, in some embodiments.  Note that query engine 624 as illustrated in FIG. 7 could be implemented in other database systems (e.g., other data warehouse systems, distributed data processing systems, or database systems--distributed or not-distributed), in various embodiments.);
generating a query plan for executing the query based at least in part on the predicted indicator of the amount of computing resources; and executing the query' based at least in part on the query plan (Virtuoso [Col. 13 lines 3 – 4]: Query engine 624 may generate and execute a query plan for query 602, in some embodiments.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Arye et al. to the Viruoso’s system by adding the feature of query plan. The references (Arye and Viruoso) teach features that are analogous art and they are directed to the same field of endeavor, such as data queries. Ordinary skilled artisan would have been motivated to do so to provide Arye’s system with enhanced query execution (See Viruoso [Abstract], [Col. 2, lines 47 – 58], [Col. 13 lines 3 – 4]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Avalani, US 2020/0050694, Burst Performance of Database Queries According to Query size
Gawande, US 2018/0060394, Selecting Resource Configurations for Query Execution
Deshmukh, US 9,262,479, Join Operations for continuous queries over archived views
Deshmukh, US 9,256,646, Configurable Data windows for archived relations

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154





/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154